By JUDGE J. M. H. WILLIS, JR.
The plaintiff contractor asserts herein its claim for economic damages resulting from the alleged negligence of Russell and Axon in the design of the construction project undertaken by the plaintiff and in supervision on behalf of Stafford County, the owner. Russell and Axon has demurred and has moved that the plaintiff’s claim against it be dismissed.
There is no privity of contract between the plaintiff and Russell and Axon. The plaintiff is not a third party beneficiary of the contract between Stafford County and Russell and Axon. Russell and Axon owed no contractual duty to the plaintiff. Valley Landscape Company, Inc. v. Holland, 218 Va. 257 (1977).
The pursuit by the plaintiff and by Russell and Axon of their respective contractual obligations to Stafford County created no duties between them which will support a claim for economic damages by one against the other. Ayyildiz v. Kidd, 220 Va. 1080, 266 S.E.2d 108 (1980). The claim herein is not for injury to person or property. Hence Code Section 8.01-223 does not apply to exonerate this claim from the traditional requirements of privity. The demurrer will be sustained and the motion to dismiss will be granted.